                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 IN RE LIBOR-BASED FINANCIAL
 INSTRUMENTS ANTITRUST LITIGATION                       Master File No. 1:11-md-2262-NRB

 THIS DOCUMENT RELATES TO:

 FEDERAL DEPOSIT INSURANCE
 CORPORATION AS RECEIVER FOR AMCORE                     No. 1:14-cv-01757
 BANK, et al.,

                                       Plaintiff

                         v.

 BANK OF AMERICA CORPORATION, et al.,

                                       Defendants.



                        STIPULATION OF VOLUNTARY DISMISSAL


       WHEREAS this Court previously dismissed certain claims asserted by Plaintiff the

Federal Deposit Insurance Corporation as Receiver (“FDIC-R”) for Amcore Bank, et al. with

prejudice and dismissed certain claims asserted by the FDIC-R without prejudice in the above-

captioned multi-district litigation;

       WHEREAS the FDIC-R seeks to withdraw the claims of the receiverships specified

below, and no other claims in the above-captioned multi-district litigation:

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), the FDIC-R as Receiver for BankUnited, F.S.B.; Community Banks of Colorado;

Downey Savings & Loan Association, FA; Eurobank; First Community Bank; First Federal

Bank of California, F.S.B.; First National Bank; First Regional Bank; Frontier Bank; Georgian

Bank; Hillcrest Bank; Irwin Union Bank & Trust Company; LaJolla Bank; Midwest Bank and
Trust Company; Orion Bank; PFF Bank & Trust; Riverside National Bank of Florida; and Tier

One Bank (“Dismissing Receiverships”), and Defendants Bank of America, N.A.; Merrill Lynch

& Co.; Merrill Lynch Capital Services, Inc.; Merrill Lynch International Bank, Ltd.; Barclays

Bank plc; Citigroup, Inc.; Citibank, N.A.; Citigroup Financial Products, Inc.; Deutsche Bank

AG; JPMorgan Chase Bank, N.A.; Bear Stearns Capital Markets, Inc.; JPMorgan Markets Ltd.

(F.K.A. Bear Stearns International Ltd.); J.P. Morgan Bank Dublin plc (F.K.A. Bear Stearns

Bank plc); and UBS AG (collectively, “Answering Defendants”), by and through their

undersigned attorneys, hereby stipulate to the dismissal of the claims asserted by the FDIC as

Receiver for the Dismissing Receiverships only in the above-captioned action subject to the

following terms:

        1.      The FDIC-R for the Dismissing Receiverships in the above-captioned multi-

district litigation (“MDL”), withdraws and dismisses the claims against the Answering

Defendants asserted by the Dismissing Receiverships only, without prejudice; provided that, if

the FDIC-R were to reassert any claims as Receiver for the Dismissing Receiverships that have

been dismissed by this Court with prejudice, those claims shall remain dismissed with prejudice,

subject to any right to appeal or to seek reconsideration of the prior dismissal that the FDIC-R

may have. Answering Defendants reserve the right to oppose any such appeal or reconsideration

request.

        2.      The FDIC-R for the Dismissing Receiverships and Answering Defendants shall

bear their own costs and attorneys’ fees in connection with the above-captioned MDL litigation.


        3.      The FDIC-R reserves all rights to make claims as Receiver for the Dismissing

Receiverships as a class member in any future class settlements in the above-captioned MDL

litigation as appropriate.



                                                 2
       The FDIC-R as Receiver for the Dismissing Receiverships withdraws and dismisses the

claims against the Answering Defendants asserted by the Dismissing Receiverships only, does

not withdraw or dismiss any other claims in this matter asserted by any other Closed Bank that is

not specified as a Dismissing Receivership and reserves its rights in all other respects.


 Dated: June 24, 2020                            Respectfully submitted,


 Arthur J. Burke                                     James R. Martin
 Paul S. Mishkin                                     Jennifer Duncan Hackett
 Adam G. Mehes                                       ZELLE LLP
 DAVIS POLK & WARDWELL LLP                           1775 Pennsylvania Avenue, NW
 450 Lexington Avenue                                202-899-4101
 New York, New York 10017
 Telephone: (212) 450-4000                           Attorneys for the FDIC-R
 Fax: (212) 450-4800
 arthur.burke@davispolk.com
 paul.mishkin@davispolk.com
 adam.mehes@davispolk.com

Attorneys for Bank of America, N.A.,
Merrill Lynch & Co., Inc., Merrill
Lynch Capital Services, Inc., and
Merrill Lynch International Bank, Ltd.




                                                 3
Jonathan D. Schiller                        Andrew A. Ruffino
Leigh M. Nathanson                          COVINGTON & BURLING LLP
Amos Friedland                              The New York Times Building
BOIES, SCHILLER & FLEXNER LLP               620 Eighth Avenue
575 Lexington Avenue                        New York, New York 10018
New York, New York 10022                    Telephone: (212) 841-1000
Telephone: (212) 446-2300                   aruffino@cov.com
jschiller@bsfllp.com
lnathanson@bsfllp.com                       Andrew D. Lazerow
afriedland@bsfllp.com                       Benjamin L. Cavataro
                                            850 Tenth Street, N.W.
Michael Brille                              Washington, D.C. 20001
5301 Wisconsin Avenue NW                    Telephone: (202) 662-6000
Washington, D.C. 20015                      alazerow@cov.com
Telephone: (202) 237-2727                   bcavataro@cov.com
mbrille@bsfllp.com

Attorneys for Defendant Barclays Bank       Lev Dassin
PLC                                         Jonathan S. Kolodner
                                            CLEARY GOTTLIEB STEEN &
                                            HAMILTON LLP
                                            One Liberty Plaza
                                            New York, New York 10006
                                            Telephone: (212) 225-2000
                                            ldassin@cgsh.com
                                            jkolodner@cgsh.com

                                            Attorneys for Defendants Citibank, N.A.,
                                            and Citigroup Financial Products, Inc.




                                        4
                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 IN RE LIBOR-BASED FINANCIAL
 INSTRUMENTS ANTITRUST LITIGATION                       Master File No. 1:11-md-2262-NRB

 THIS DOCUMENT RELATES TO:

 FEDERAL DEPOSIT INSURANCE
 CORPORATION AS RECEIVER FOR AMCORE                     No. 1:14-cv-01757
 BANK, et al.,

                                      Plaintiff

                        v.

 BANK OF AMERICA CORPORATION, et al.,

                                      Defendants.



                                   ORDER OF DISMISSAL


        This matter having come to be heard on the Parties’ Stipulation of Voluntary Dismissal,

the Court having reviewed the Stipulation, and being duly advised, it is HEREBY ORDERED

THAT:

        WHEREAS this Court previously dismissed certain claims asserted by Plaintiff the

Federal Deposit Insurance Corporation as Receiver (“FDIC-R”) for the Dismissing

Receiverships specified below with prejudice and dismissed certain claims asserted by the FDIC-

R for the Dismissing Receiverships without prejudice;

        WHEREAS the FDIC-R seeks to withdraw its claims as Receiver for the Dismissing

Receiverships specified below:

        1.     All claims asserted by the “FDIC-R” as Receiver for BankUnited, F.S.B.;

Community Banks of Colorado; Downey Savings & Loan Association, FA; Eurobank; First
Community Bank; First Federal Bank of California, F.S.B.; First National Bank; First Regional

Bank; Frontier Bank; Georgian Bank; Hillcrest Bank; Irwin Union Bank & Trust Company;

LaJolla Bank; Midwest Bank and Trust Company; Orion Bank; PFF Bank & Trust; Riverside

National Bank of Florida; and Tier One Bank against Defendants Bank of America, N.A.;

Merrill Lynch & Co.; Merrill Lynch Capital Services, Inc.; Merrill Lynch International Bank,

Ltd.; Barclays Bank plc; Citigroup, Inc.; Citibank, N.A.; Citigroup Financial Products, Inc.;

Deutsche Bank AG; JPMorgan Chase Bank, N.A.; Bear Stearns Capital Markets, Inc.; JPMorgan

Markets Ltd. (F.K.A. Bear Stearns International Ltd.); J.P. Morgan Bank Dublin plc (F.K.A.

Bear Stearns Bank plc); and UBS AG (collectively, “Answering Defendants”) are dismissed

from the above-captioned action in the above-captioned multi-district litigation (“MDL”) without

prejudice; provided that, if the FDIC-R were to reassert any claims as Receiver for the

Dismissing Receiverships that have been dismissed by this Court with prejudice, those claims

shall remain dismissed with prejudice, subject to any right to appeal or to seek reconsideration of

the prior dismissal that the FDIC-R may have. Answering Defendants reserve the right to

oppose any such appeal or reconsideration request, and

       2.      The FDIC-R and Answering Defendants shall bear their own costs and attorneys’

fees in connection with this Stipulation of Voluntary Dismissal.




                                                 2
IT IS SO ORDERED.




_________________________          June __, 2020
Naomi Reice Buchwald
United States District Judge




                               3
